Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 are pending and are presented for this examination.  Claim 1 is amended.
Status of Previous Rejections
All art rejections are withdrawn in view of amendment of claim 1 from previous office action 12/08/2020.
112 2nd paragraph rejections are withdrawn in view of amendment of claim 1.
Two new ground of rejections are made as follows:
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Aragaki (JP2015168869A).
As for claim 1, Aragaki discloses a grain oriented electrical steel sheet comprising a steel sheet, wherein a glossiness of a surface of the grain oriented steel sheet is 312, 230 and 153 as illustrated in Table 1 Steel Nos 1-3 respectively.  (paragraph [0068]) The fact Aragaki discloses presence of Al forms a dense oxide film on the surface of the steel sheet (Page 2 third paragraphs from the bottom) suggest an amorphous oxide layer that is formed on the steel sheet because Al oxide film is amorphous oxide layer.  Since Aragaki uses the same JIS Z-8741 method (Page 7 third paragraph from the bottom) as required by instant application which was a method of measuring the glossiness relative to 100, Aragaki’s 312, 230 and 153 GU is equivalent to 312%, 230% and 153% relative to 100.
Hence, Aragaki anticipated instant claim 1.
As for claim 2, Aragaki discloses Steel Nos 1-3 is based on Examples 1 and 2 which Example 1 (Page 7 Example 1 paragraph )has C=0.02%, S=3.3%, Mn=0.4%, S, Se and O all less than 0.05%, N less than 0.0025.  Hence, Example 1 comprising chemical compositions all within presently claimed elemental compositions ranges.

As for claim 4-6, Aragaki expressly discloses glossiness is measured according to JIS-Z8741. (Page 7 third paragraph from the bottom)
Claim(s) 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Park (WO2016085257).
As for claim 1, Park discloses a grain oriented electrical steel sheet comprising a steel sheet and a glossiness of the high temperature annealed steel sheet is 150 GU or more, (Page 11 Line 421) hence meeting instant claimed 150% or more.  Table 3 has Inventive Example having glossiness of 176, 200, 200 and 181, hence equivalent to 176%, 200%, 200% and 181% relative to 100. (last four examples in Table 3 of paragraph [157]) Since glossiness is a quantity that expresses the degree of light reflected from the surface, (Page 11 line 421-424) 150 GU or more reads instant claimed glossiness of a surface of the grain oriented electrical steel sheet.  The fact SiO2 is inevitably formed by reacting Si with oxygen on the surface of the steel sheet (line 169-174) suggests an amorphous oxide layer that is formed on the surface of the steel sheet.   Hence, instant claimed wherein is met too.
Hence, Park anticipated instant claim 1.
As for claims 4-6, how the glossiness is measured is product by process limitation in a product claim.  According to MPEP 2113, determination of patentability of product is based on the product itself. That is, the patentability of product does not depend on its method of production unless the process of making the claimed product imparts any structural and/or functional limitation and characteristic on the claimed product. 

In the instant case, the glossiness of the steel sheet does not depend on its method of measure unless the process of measure imparts any structural and/or functional limitation and characteristic on the claimed product.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park.
As for claim 2, the fact Park discloses a steel slab containing 0.5-4.5% by weight (Page 9 line 339) overlaps instant claimed all elemental compositions.
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Park in view of Aragaki.
As for claim 3, Park does not disclose presence of claimed Cu amount.
Aragaki discloses instant claimed Cu at 0.01-0.5% for improving magnetic properties and good crystal orientation. (Page 4)
Hence, it would have been obvious to one skill in the art, at the time the invention is made to include Cu amount of Aragaki, in the grain oriented steel sheet of Park for obtaining good crystal orientation and improved magnetic properties.

Response to Argument

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNY R WU/Primary Examiner, Art Unit 1733